Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 08/31/2022.
In accordance with Applicant’s amendment, claims 24, 29, 33, 37, 41, and 44-45 are amended.  Claims 21-27, 29-35, and 37-45 are currently pending.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 04/28/2022 has been considered by the Examiner.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
The 35 U.S.C. §112(a) rejection of claims 21-27, 29-35, and 37-45 is withdrawn in response to applicant’s amendment removing the unsupported subject matter from the claims.

Response to Arguments
Applicant’s arguments with respect to the §101 rejection of the claims have been considered, but are not persuasive.
In response to Applicant’s suggestion that the claims are analogous to “a robotic assembly having a control system” and should therefore be subject to a streamlined eligibility analysis (Remarks at pg. 13), the Examiner notes that applicant’s shift worker platform implemented with generic computing elements cannot be reasonably considered as being analogous to a robotic assembly having a control system.  Furthermore, as per MPEP 2106.06, if there is doubt as to whether the applicant is effectively seeking coverage for a judicial exception itself, the full eligibility analysis (the Alice/Mayo test described in MPEP § 2106, subsection III) should be conducted to determine whether the claim recites significantly more than the judicial exception.  In addition, the results of the streamlined analysis will always be the same as the full analysis, thus the streamlined analysis is not a means of avoiding a finding of ineligibility that would occur if a claim were to undergo the full eligibility analysis.  In this instance, the Examiner notes that a full eligibility analysis is mandated since the claims are in fact directed to an abstract idea, as affirmed in the PTAB decision in which substantially similar claims as those currently pending were deemed as ineligible, and given that the only additional elements incorporated into the claims have been in the form of generic computing elements which, as noted in Alice, are insufficient to transform an abstract idea into eligible subject matter. See, e.g., Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984.
Next, in response to Applicant’s argument that the limitation of “at least temporarily reducing a workforce size [based on establishment of matches between the first/second available workshifts and first/second available time period data]” amounts to a practical application and thereby renders the claims eligible (Remarks at pg. 15), the Examiner respectfully disagrees because the limitation relied on by Applicant in support of a practical application falls within the scope of the abstract idea itself, whereas the eligibility conclusion resulting from the Step 2A Prong Two analysis (integration into a practical application) hinges on whether the additional elements integrate the judicial exception into a practical application.  Therefore, the argument lacks merit because a temporary reduction of a workforce size, even if achieved, is considered as falling under the realm of the abstract idea itself because it sets forth activity falling under the “Certain methods of organizing human activity” abstract idea grouping, in particular “managing personal behavior or relationships or interactions” as well as “commercial interactions” via the business relations as between a job provider client, workforce, and/or common employer entity.  Therefore even if a reduced workforce size is achieved by the claimed invention, and even if this is deemed an improvement, any such improvement would not confer eligibility on the claimed subject matter because the alleged improvement would be within the scope of the abstract idea itself.  See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).
For the reasons above, Applicant’s arguments concerning the §101 rejection are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-27, 29-35, and 37-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 21-27, 29-35, and 37-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the claimed system (claims 21-27), method (claims 29-35 and 45) and non-transitory program storage medium (claims 37-44) are directed to potentially eligible categories of subject matter (i.e., machine, process and article of manufacture, respectively), and therefore claims 21-27, 29-35 and 37-45 satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims recite limitations  for “managing personal behavior or relationships or interactions” via the claimed shifter scheduling algorithm, along with “commercial interactions” via the business relations as between a job provider client, workforce, and/or a common employer entity.  Paragraph [0002] of the Specification describe the invention as relating to a shift worker platform for use by a common employer entity (“CEE").  Thus, all this intrinsic evidence shows that independent claims 24, 33, and 41 (and their dependent claims) recite steps/activities for managing employees.  This in turn is an example of commercial or legal interactions as a certain method of organizing human activity because managing employees is organizing employee coordination. The concept of managing employees by creating work shift calendars based on employee and time period availability is one idea for such coordination. The steps recited in claims 24, 33, and 41 are part of how this might conceptually be premised.
The limitations reciting the abstract idea, as set forth in independent claim 24 are identified in bold text below, whereas the additional elements are presented in plain text:
a job provider I/O interface that:
receives a first available work shift from a first job provider client and a second available work shift from a second job provider client of a common employer entity, wherein a portion of the first available work shift and the second available work shift are for a same time period (The “receives” step covers “managing personal behavior or relationships or interactions” because the received information directly pertains to worker shift scheduling, along with “commercial interactions” via the business relations as between a job provider client and common employer entity.  In addition, the “receives” step encompasses insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
a shifter I/O interface that:
receives a first available time period data from a first shifter having a non siloed employee flag and a second available time period data from a second shifter having a non siloed employee flag of a plurality of shifters (The “receives” step covers “managing personal behavior or relationships or interactions” because the received information directly pertains to worker shift scheduling, along with “commercial interactions” via the business relations as between a job provider client and common employer entity.  In addition, the “receives” step encompasses insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)); and
a server including a processor that:
establishes one or more matches between the first available work shift, second available work shift, first available time period data, and second available time period data to at least temporarily reduce a workforce size (The step for establishing matches covers “managing personal behavior or relationships or interactions” because it directly pertains to worker shift scheduling, as well as “commercial interactions” via the business relations as between a job provider client and common employer entity),
generates a first interactive shifter calendar for the first shifter and a second interactive shifter calendar for the second shifter to both include the first available work shift and the second available work shift (This step covers “managing personal behavior or relationships or interactions” because the generated shift calendars directly pertain to worker shift scheduling, as well as “commercial interactions” via the business relations as between a job provider client and common employer entity, whereas the “interactive” element invokes, at most, a user interface, which is not enough to confer eligibility on the claim.  See Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”),
provides the first interactive shifter calendar comprising the first and second available work shifts to the first shifter via the shifter I/O interface (This step covers “managing personal behavior or relationships or interactions” because the provided calendar directly pertains to worker shift scheduling, as well as “commercial interactions” via the business relations as between a job provider client and common employer entity, whereas the “interactive” element invokes, at most, a user interface, which is not enough to confer eligibility on the claim as discussed above and under Step 2 below), and
provides the second interactive shifter calendar comprising the first and second available work shifts to the second shifter via the shifter I/O interface (This step covers “managing personal behavior or relationships or interactions” because the provided calendar directly pertains to worker shift scheduling, as well as “commercial interactions” via the business relations as between a job provider client and common employer entity, whereas the “interactive” element invokes, at most, a user interface, which is not enough to confer eligibility on the claim as discussed above and under Step 2 below),
wherein the job provider I/O interface receives a command selecting a siloed employee from among a plurality of employees of the first job provider to become a shifter (This step covers “managing personal behavior or relationships or interactions” because the selecting of a siloed employee directly pertains to worker shift scheduling, as well as “commercial interactions” via the business relations as between a job provider client and common employer entity),
wherein the server designates the siloed employee to become a new shifter of the plurality of shifters by setting the non siloed employee flag when tracking employees that are siloed and employees that are shifters, and wherein the shifter I/O interface is configured to display a search user interface to search for an available work shift based on at least one preference of the first shifter, display a schedule gap in the shifter calendar of the first shifter, and in response to selecting the schedule gap in the shifter calendar using the shifter I/O interface, display, in a separate user interface view, a further search user interface linked to the schedule gap to identify further shifts to fill the schedule gap while disabling the at least one preference of the first shifter and maintaining a first shifter profile (This designating of a siloed employee covers “managing personal behavior or relationships or interactions” because the selecting of a siloed employee directly pertains to worker shift scheduling, as well as “commercial interactions” via the business relations as between a job provider client and common employer entity, and the “display” covers “managing personal behavior or relationships or interactions” because the received information directly pertains to worker shift scheduling, along with “commercial interactions” via the business relations as between a job provider client and common employer entity.  In addition, the “display” step encompasses insignificant extra-solution data output/display activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)).
Independent claims 33 and 41 recite similar limitations as set forth in claim 24 and are therefore found to recite the same abstract idea as claim 24.

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in independent claims 24, 33, and 41 include a job provider I/O interface (for input/output activity), a shifter I/O interface (for input/output activity), a server including a processor, display [output], interactive, user interface view, and a non-transitory program storage medium.  The additional elements have been fully considered, but fail to integrate the abstract idea into a practical because they amount to using generic computing elements to perform the abstract idea, which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).  Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. ”).  Even if the steps for receiving and displaying are evaluated as additional elements these activities encompass, at most, insignificant extra-solution activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d).
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in independent claims 24, 33, and 41 include a job provider I/O interface (for input/output activity), a shifter I/O interface (for input/output activity), a server including a processor, display [output], interactive, user interface view, and a non-transitory program storage medium.  The additional elements have been fully considered, but fail toad significantly more because they merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation) by describing the use of generic computing elements to implement the claimed invention, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim, similar to simply saying "apply it” or “apply it using a general purpose computer,” which is not enough to transform an abstract idea into eligible subject matter.  Notably, Applicant’s Specification describes generic off-the-shelf computing elements for implementing the claimed invention and suggests that virtually any generic computing devices could be used to implement the invention (See, e.g., Specification paragraph [0042] - [0043]:  “For example, computing devices (computers, tablets, mobile phones, etc.)…shift worker platform 400…may use a general purpose application such as a Web browser”; See also, paragraphs [0096 – [0099]: “The computer 800…generally includes a system unit 810 and a display device…includes a processor”).  Therefore, these additional elements describe generic computing elements that merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).  Even if the steps for receiving and displaying are evaluated as additional elements these activities encompass, at most, insignificant extra-solution activity, which is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Dependent claims 21-23, 25-27, 29-32, 34-35, 37-40, and 42-45 recited the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One of the eligibility inquiry, merely recite further details of the same abstract idea recited in the independent claims accompanied by, at most, the involvement of the same generic computing elements as the independent claims which, as noted above, are not sufficient to amount to a practical application or significantly more than the abstract idea itself.  In particular, dependent claims 21/30/38 recite steps for receiving private parameters, prioritizing the first shifter over the second shifter, omitting the second shifter from a list, and providing the list of candidates…to the first job provider, which are additional details for “managing personal behavior or relationships or interactions” as part of the shifter scheduling algorithm, and similarly, details of “commercial interactions” via the organization of business relations as between a job provider client and common employer entity, and therefore these claims fall within the scope of the abstract idea itself.  Dependent claims 25/34/42 recite wherein the first shifter is the new shifter, which involves descriptive information as to the shifter(s) being scheduled as part of the abstract idea itself.  Dependent claims 26/35/43 are directed to insignificant extra-solution activity for storing information in a sub-storage, which does not amount to a practical application when evaluated under Step 2A Prong Two, and when evaluated under Step 2B, this activity requires nothing more than a generic computer to facilitate storing the data (e.g., on the hard drive of a generic computer) which, as noted above , does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  The other dependent claims have been fully considered as well, however these claims are also directed to the abstract idea itself without integrating it into a practical application and implemented by, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Esposito et al. (US 2015/0339620):  discloses features for increasing flexibility/efficiency in generating work schedules.
ScheduleSoft Announces Industry's Smartest Easiest to Use Shift Scheduling Software Business Wire 13 Mar 2000: 0034:  discloses rules-based automated scheduling software that interfaces with human resources, time and attendance, and enterprise resource software ton increase overall workforce effectiveness, utilize work patterns and employee references when generating schedules, and react efficiently to changes in workforce size or service demands.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
11/18/2022